Title: William Smith Shaw to Thomas Boylston Adams, 8 January 1801
From: Shaw, William Smith
To: Adams, Thomas Boylston


				
					City of Washington Jan 8th 1801
				
				Your several favors are before me. The letter for—— I sent by the first mail, after receiving it. I delayed sending your brothers letter, expecting that you would comply with your promise, and send me the whole series—then I should have returned them altogether. For the pamphlet of Gentz, please to receive my best thanks. I have been highly delighted and instructed by the perusal, and doubt whether there a hundred men in our own Country! who understand the principles of our revolution equally well I gave to Gen Marshal his copy agreeable to your request, who desired me to present to you with his compliments “his particular thanks.” I shall endeavor, as much as in my power, to diffuse its fame not only on account of its intrinsic merit, but from my respect for the translator and friendship for the book seller, who appears to me to be as highly deserving of patronage. You might send three or four dozen of them to this city under cover to the President & I would give them to Claxton or S. H. Smith, who I think could easily dispose of them. At any rate I wish you would send me one or two more copies, for which I will pay you.— I am very happy to hear that there any prospects of the Port folio appearing. I would wish to be considered as a subscriber and have them regularly forwarded under cover to the President. I hope you gave the names of Newman & Rogers to Dickins to be considered as subscribers. Had I any subscription paper I might have obtained a number. Gentlemen do not like to subscribe without knowing the proposals & the price. I have obtained thirteen subscribers for the lay preacher and sixteen for the farrago since I have been in this city and might have obtained many more, had they supposed the works would have been published
				Congress as yet have done no business worthy of mention. They have passed but one bill law, allowing salary and the privilege of

franking letters to the member from the N. W Territory. The Senate are still employed on the convention between France and the U.S. which I do not beleive they will ratify without considerable modification. The house have before them three bills of some considerable importance. “A bill to provide for the more convenient organization of the courts of the U.S.” A bill concerning the district of Columbia and a bill authorizing a mausoleum to be erected in honor of Gen Washington. The first is similar to the one reported to the house last session, for upon the same subject. It is said to be a system of judicature of great merit, possessing many advantages not embraced in the present judiciary system increasing the number of judges and making their duty much less laborious and oppressive and which would increase the extention greatly promote and accelerate the execution of justice in our Country—objects most devoutly to be wished. If the bill comprehends advantages so great as I believe it does, the interests of our Country loudly demand its adoption and the judges ought to be immediately appointed, before there is any change in the administration It is absolutely requisite to peace, good order and happiness that our judges be wise decided and impartial men, of incorruptible integrity and whose decisions should be founded in law and equity alone. If in the future administration of our Country, men of visionary schemes and fluctuating theories, men deficient in moral character and influenced by the low grovelling spirit of faction should obtain, seats on our bench—then farewell all social order & domestic happiness. We could no longer sit under our own vine and fig trees with any confidence in the support of our own rights or with any security from the invasion of others.
				The 2d. bill as reported to the house excites much clamor among the inhabitants of this district. Congress will find a government for this territory a most difficult subject upon which to legislate, and I suspect will do very little respecting it this session. If God Almighty were to condescend to leave his throne in Heaven and to descend upon this earth, accompanied by all his angels & to propose a system of laws for this district the most perfect of which even immortals are capable, it would receive the most unqualified opposition, unless the interests of every individual were in every respect, equally promoted. You know very well the, low selfish passions, the clashing of different interests prevalent here, and that there are scarcely two men in this city that will speak to one another, and who will not tell you that the other is an unprincipled and infernal scoundrel. There

are three different interests here, powerful and mighty, and all warring against each other. In short they appear to be in a state something like that which Hobbs calls the state of nature, “the war of every man against every man.”
				The last bill has passed the house and two hundred thousand dollars are appropriated for its execution.— I do not like the idea of a mausoleum Such a thing has not been heard of in our times & will not correspond with any thing in our Country. It will not be so elegant it will not be more commemorative of the talents and services of Gen Washington, than an equestrian statue or marble monument. Travellers as they pass by, will not be reminded of the hero, whom it celebrates is intended to celebrate so much as of the folly of those, who agreed to its erection and the first suggestion which will occur to their minds, will be the same, which occurred to the mind of Anaxagoras, when he saw the immense monument of folly, built by Artemisia in honor of her husband Mausoleus, hence the derivation of the word mausoleum—how much money changed into stones.
				There never was a session of Congress, when the interests of our Country demanded more to be done, and yet I believe they will do less business than at any former session. The federalists appear to be compleatly unnerved and parylised and know not what to do. At present it appears to be the interest of the jacobins to delay and postpone. They had a miserable business before the house respecting privileges, which excited much warmth & occupied the whole of yesterday—whether the Sergeant at arms had a right to confine a man, who had created considerable disturbance in the house.
				The Convention between us & France strikes me as it does you. The article which I like as little as any is the one, which I requires our giving up the public vessels, which we have captured; because I do not see any reciprocity and because we receive no compensation for the spoliations on our commerce, to prevent which, against insults and depredation, the law authorizing the equipment and arming of our public vessels was enacted. Soon after the treaty appeared in England, Mr King appeare waited on Lord Grenville and had a long conversation respecting it, when Lord Grenville told Mr King “that he saw nothing in the convention inconsistent with the treaty between them and us, or which afforded them any ground of complaint, nor did he perceive in it, any thing that might not have been expected, unless it was the article respecting convoys, which we were certainly free to make; but which nevertheless, just at the present juncture, had somewhat of a less friendly appearance, than might

have been wished” I do not give you this extract as a secret although it must not be published in the newspapers. The second Article of the treaty is a seems to me very exceptionable
				I enclose with this letter 15 Doll which T. B. Johnson gave me yesterday—your demand was $14.75— I have paid Johnson the 25 cents— which will pay you for Fennos pamphlet.— I thank you for the Diaboliad— I am the only one in the house who thinks it has any merit & it afforded me considerable diversion. When the power of Atty arrives you may depend on the pleasure and punctuality with which I shall comply with your wishes.
				With a number of pamphlets I send you “Considerations on the government of the territory of Columbia[”] with which I think you will be gratified.
				In haste your loving friend
				
					Wm S Shaw.
				
			